DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2019, 10/02/2019, and 10/08/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
"lading” in pg. 96 line 4. The suggested change is “leading” 
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length.   Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claims 1 and 8 recite “traveling assistance management device”, but does not modify the device in the claim language, which makes it unclear. 
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“outside-vehicle information acquisition unit” in claims 1, 7, 8, and 14 – support can be found on [0010] of the specification.
“communication unit” in claims 1, 2, 6, 8-11, 13, and 14 - support can be found on [0010] of the specification.
“traveling assistance management device” in claims 1, 8-12, and 14  – support can be found on [0024] of the specification.
“traveling control unit” in claims 1-8, and 14 – support can be found on [0010] of the specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims have insufficient antecedent basis:
Claim 2 recites the limitation "the lading".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the lading vehicle is meant to be the leading vehicle, or lading vehicle. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 8, 9, 10, 11, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 1, the claim calls for a communication unit that communicates with a traveling assistance management device. The specification describes, for example, “a communication unit which communicates with the traveling assistance management device providing leading vehicle information…[0054]” and “the communication units connected to the local server [0096]”, The specification does not recite nor limit the communication device to non-transitory forms. Therefore, the claim is directed to a non-statutory subject matter. Likewise all of the other units may be interpreted as software, leaving no physical portions of a device claim, meaning all element’s are directed to software per se. The examiner suggests the applicant amend the claim to positively recite at least one hardware element within the body of the claim.  

Claims 2 and 6 depend on claim 1, and recite the communication unit, therefore are rejected under the same rationale. 
Claims 8, 9, 10, 11, 13, and 14 recite the communication unit, and are rejected under the same rationale as claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Switkes et al. (U.S Patent Publication No. 2016/0054735; hereinafter “Switkes”).

Regarding claim 1, Switkes teaches traveling assistance device comprising: 
an outside-vehicle information acquisition unit that acquires outside-vehicle information (Switkes [0061] upcoming features of the road or greater environment may be identified from various data and sources, such as sensor data); 
a communication unit that communicates with a traveling assistance management device providing leading vehicle information (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle; [0088] the calculations for control with regards to the vehicles can be communicated between the fleet manager via communication link, and based on this data the following gap can be adjusted); and 
a traveling control unit that performs following traveling control for traveling while following a leading vehicle indicated by leading vehicle information acquired from the traveling assistance management device (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles; [0071] the critical priority data is used to actively control the trailing device, such as 
the following traveling control being performed using the outside-vehicle information acquired by the outside-vehicle information acquisition unit and the leading vehicle information (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle).  

Claim 8 is rejected under the same rationale as claim 1. 

	Regarding claim 2, Switkes teaches traveling assistance device according to claim 1, wherein the communication unit communicates with the leading vehicle indicated by the lading vehicle information (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle), and 
the traveling control unit acquires, via the communication unit, traveling environment information acquired by the leading vehicle (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle), and performs the following traveling control using the acquired traveling environment information (Switkes [0059] the leading truck’s control unit can send data to the trailing truck, advising of the data sensed (motion, 

Regarding claim 4, Switkes teaches the traveling assistance device according to claim 1, wherein the traveling control unit performs the following traveling control in accordance with a traveling schedule route, a traveling schedule time, and driver information (Switkes [0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time, [0042] can be coordinated to travel on the same route to provide fuel savings and safety benefits, [0073] can identify data about the individual vehicles, and can be processed to provide analysis on individual driver performance, which is information on the driver); [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0061] following distance can be set based on driver activity, such as driver behavior, monitoring driver input, and such).

Regarding claim 5, Switkes teaches the traveling assistance device according to claim 1, wherein the traveling control unit generates leading vehicle use information that indicates a use status of the leading vehicle used in the following traveling control (Switkes [0049] the control processor in the lead truck communicates its status to the control processor in the trailing truck, to cause the trucks to move into close proximity to one another (control the vehicle)).  

Regarding claim 6, Switkes teaches the traveling assistance device according to claim 1, wherein the traveling control unit acquires traveling assistance information from outside via the communication unit (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used 

Regarding claim 10, Switkes teaches the traveling assistance management device according to claim 9, wherein the information processing unit generates traveling assistance information based on outside-vehicle information acquired by the traveling assistance target vehicle (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle (traveling assistance information)) and driver information regarding the traveling assistance target vehicle in response to a request for traveling assistance information from the traveling assistance target vehicle via the communication unit (Switkes [0073] the system can identify data about the individual vehicles, and can be processed to provide analysis on individual driver performance, which is information on the driver); [0048] the system may suggest driver to slow down or speed up (traveling assistance information), based on driver history (driver information); [0061] following distance can be set based on driver activity, such as driver behavior, monitoring driver input, and such; [0057] the data link can be used to manage, send, and receive data regarding the controls to be related to the driver, which uses a communication link., and notifies the traveling assistance target vehicle of the 

Regarding claim 11, Switkes teaches the traveling assistance management device according to claim 9, wherein the information processing unit acquires leading vehicle use information from the traveling assistance target vehicle or the leading vehicle via the communication unit (Switkes [0049] the control processor in the lead truck communicates its status to the control processor in the trailing truck, to cause the trucks to move into close proximity to one another (control the vehicle)), and manages the leading vehicle use information for each of the candidate vehicles (Switkes [0089] the fleet manager calculates a section of metrics that pertains to the operation of a particular truck, which may be the leading vehicle, and a fleet a s whole, and manages the data to provide incentives based on performance).  

Regarding claim 12, Switkes teaches traveling assistance management device according to claim 11, wherein the information processing unit gives an incentive to each of the candidate vehicles in accordance with traveling performance as a leading vehicle based on the leading vehicle use information managed for each of the candidate vehicles ([0089] the driver performance (driver efficiency, miles per gallon, savings, etc.) may be used to calculate and provide driver incentives. The collected data shows operation of a particular truck (which may be the leading vehicle), and a fleet as a whole). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, 13, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Switkes in view of Alam et al. (U.S Patent Publication No. 2016/0026187; hereinafter “Alam”). 

Regarding claim 3, Switkes teaches the traveling assistance device according to claim 1. Yet, Switkes does not teach wherein the traveling control unit sets a new leading vehicle based on the leading vehicle information, and performs the following traveling control in a case where the leading vehicle followed in the following traveling control deviates from a traveling schedule route.
However, in the same field of endeavor, Alam does teach wherein the traveling control unit sets a new leading vehicle based on the leading vehicle information, and performs the following traveling 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Switkes system of following and controlling the leader vehicle via communication by setting a new leader when the traveling control deviates, as taught by Alam, for the purpose of selecting a leader that is best suited for the platoon, such as having better visibility, carrying a safer load, or having better aerodynamic characteristics (Alam [0067], which would improve the driving experience for the vehicle behind (Alam [0031]). 

Regarding claim 14, Switkes teaches a traveling assistance system comprising: 
a traveling assistance device that is provided on a traveling assistance target vehicle, and performs traveling assistance (Switkes [0091] the collected data about the vehicle may be applied to a wide variety of control inputs, such as gear selection, speed selection, route selection, etc., and the optimized control inputs are communicated to the automated system, which performs traveling ssistance); and 
a traveling assistance management device that manages the traveling assistance at a position away from the vehicle, wherein the traveling assistance device includes an outside-vehicle information acquisition unit that acquires outside-vehicle information (Switkes [0045], [Fig. 8A] the long range coordination system enables the vehicle to communicate with a central server, which is at a remote location, to make decisions on vehicle controls and other information that pertains to the control/travel of the vehicle, such as traffic conditions, route information, driver information, weather, etc., which includes outside-vehicle information), 

a traveling control unit that performs following traveling control for traveling while following a leading vehicle indicated by leading vehicle information acquired from the traveling assistance management device (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles; [0071] the critical priority data is used to actively control the trailing device, such as acceleration, braking, range or relative speed, etc., and such data may be received (coming from the leading vehicle), or transmitted), the following traveling control being performed using the outside-vehicle information acquired by the outside-vehicle information acquisition unit and the leading vehicle information (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, raod grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle), and 
the traveling assistance management device includes  a communication unit that communicates with the traveling assistance target vehicle (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle), and 
an information processing unit that selects, as a leading vehicle, a vehicle scheduled to travel in a traveling schedule route of the traveling assistance target vehicle at a traveling schedule time of the traveling assistance target vehicle from candidate vehicles in response to a request for leading vehicle information from the traveling assistance target vehicle (Switkes [0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time; [0048] the system may suggest 
notifies the traveling assistance target vehicle of leading vehicle information indicating the leading vehicle (Switkes [0058]the data link provides information about relevant characteristics of the leading truck, including acceleration, and [0081] the data link is accomplished between two vehicles to communicate).
Yet, Switkes does not explicitly teach selecting a vehicle as a leading vehicle. However, in the same field of endeavor, Alarm does teach selecting a vehicle as a leading vehicle (Alarm [0125] the computer device may appoint a leader vehicle as responsible for communicating information to at least one additional vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Switkes system of following and controlling the leader vehicle via communication by selecting a leader vehicle to communicate and lead other vehicles, as taught by Alam, for the purpose of effective exchange of information and communication between the vehicle (Alam [0006]).

Claims 9 and 13 are rejected under the same rationale as claim 14. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Switkes in view of Loo et al. (U.S Patent No. 10,394,253; hereinafter “Loo”). 

claim 7, Switkes teaches the traveling assistance device according to claim 1, Yet, Switkes does not teach wherein the traveling control unit performs autonomous traveling control for automatically traveling based on the outside-vehicle information acquired by the outside-vehicle information acquisition unit at a time of determination that no leading vehicle is present based on the leading vehicle information during traveling in a section not requiring traveling assistance.
However, in the same field of endeavor, Loo does teach traveling assistance device according to claim 1, wherein the traveling control unit performs autonomous traveling control for automatically traveling based on the outside-vehicle information acquired by the outside-vehicle information acquisition unit at a time of determination that no leading vehicle is present based on the leading vehicle information during traveling in a section not requiring traveling assistance (Loo [col. 8 lines 58-67 – col. 9 lines 1-3] one or more vehicles in the caravan may be autonomous, and the vehicle may be controlled by computing the data from sensors that collect information related to the vehicle’s surroundings and use the inputted information to control components of the vehicle and steer the vehicle, and may not rely on information generated for a caravan. This means the control of the vehicle would not be affected by the caravan, which also means the presence of the leader vehicle does not affect the control of the vehicle. According to the specification, the section that requires traveling assistance is a high risk section. Thus the  Examiner interprets the section not requiring traveling assistance is low risk section, or when the vehicle is driving/following at a low speed. Since the vehicle is fully autonomous ad is able to navigate based on the sensor data of the environment and the route information, the vehicle is able to perform autonomous control in section not requiring traveling assistance during the absence of the leading vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switke’s system of using outside-vehicle information to follow the leading vehicle by using autonomous control of the vehicle that uses outside-vehicle information in . 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Schmidt et al. (U.S Patent Publication No. 2006/0229804) teaches a vehicle controller that controls a heading of the following vehicle to maintain a first distance substantially equal to a second distance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665